           Case 2:19-cv-02552-DB Document 39 Filed 09/10/21 Page 1 of 4


 1

 2

 3

 4

 5
 6

 7                                        UNITED STATES DISTRICT COURT

 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       ELADIO RODRIGUEZ,                                   No. 2:19-cv-2552 DB P
11                           Plaintiff,
12               v.                                          ORDER
13       G. KNIGHT, et al.,
14                           Defendants.
15

16              Plaintiff is a state prisoner proceeding pro se with a civil rights action. Plaintiff claims

17   defendants used excessive force against him and denied him due process in violation of his rights

18   under the Eighth and Fourteenth Amendments. Presently before the court is plaintiff’s request for

19   hearing (ECF No. 36) and his motion to appoint counsel (ECF No. 38). For the reasons set forth

20   below, the court will deny the motions without prejudice.

21         I.         Request for Hearing

22              On July 8, 2021, the undersigned issued a discovery and scheduling order. (ECF No. 33.)

23   The order indicated that the parties were permitted to conduct discovery until November 12,

24   2021. (Id. at 6.) Plaintiff has now filed a motion asking the court to order defendants to preserve

25   and produce video evidence. (ECF No. 36.) Plaintiff requests “a Rule 27(a) 1 hearing to order an

26

27   1 The court notes that Federal Rule of Civil Procedure 27 sets forth the standards for securing
     deposition testimony. It is not apparent to the court how the standards enumerated in rule 27
28   relate to plaintiff’s motion.
                                                        1
            Case 2:19-cv-02552-DB Document 39 Filed 09/10/21 Page 2 of 4


 1   immediate viewing and inspection of Mule Creek State Prison Facility ‘A’ exercise facility/yard

 2   video footage coverage for the date of June 3, 2019.” (ECF No. 36 at 1-2.) He further requests
 3   that the court order the viewing and inspection pursuant to Federal Rule of Civil Procedure
 4   34(a)(1) and (2). (Id. at 2.) Plaintiff is concerned that without such order the footage may be

 5   destroyed.

 6            A. Legal Standards

 7            Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain discovery

 8   regarding any nonprivileged matter that is relevant to any party’s claim or defense and

 9   proportional to the needs of the case, considering the importance of the issues at stake in the

10   action.” Information that is within the scope of discovery “need not be admissible in evidence to

11   be discoverable.” Fed. R. Civ. P. 26(b)(1).

12            Pursuant to Rule 34(a) of the Federal Rules of Civil Procedure, “any party may serve on

13   any other party a request to produce and permit the party making the request . . . to inspect and

14   copy any designated documents or electronically stored information . . . which are in the

15   possession, custody, or control of the party upon whom the request is served.” Fed. R. Civ. P.

16   34(a)(1). “[A] party seeking discovery may move for an order compelling an answer,

17   designation, production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B). Thereafter, the court may

18   compel a party to provide further responses to an “evasive or incomplete disclosure, answer, or

19   response.” Fed. R. Civ. P. 37(a)(4).

20            Additionally, parties have a duty to preserve evidence that is relevant to pending litigation.

21   Kronish v. United States, 150 F.3d 112, 126 (2d Cir. 1998). “Once a party knows that litigation is

22   reasonably anticipated, the party owes a duty to the judicial system to ensure preservation of

23   relevant evidence.” Surowiec v. Capital Title Agency, Inc., 790 F. Supp. 2d 997, 1006 (D. Ariz.

24   2011). “The duty to preserve is triggered not only when litigation actually commences, but also

25   extends to the period before litigation when a party should reasonably know that evidence may be

26   relevant to anticipated litigation.” Petit v. Smith, 45 F. Supp. 3d 1099, 1105 (D. Ariz. 2014)

27   (quotation omitted).

28   ////
                                                         2
         Case 2:19-cv-02552-DB Document 39 Filed 09/10/21 Page 3 of 4


 1             B. Analysis

 2             The declaration attached to plaintiff’s motion indicates that he has attempted to obtain

 3   video footage of the incident giving rise to the claim since the incident took place. (ECF No. 36

 4   at 3.) Additionally, he states that defendants have provided conflicting statements regarding the

 5   existence of such footage with some prison officials indicating that it does not exist and others

 6   stating the footage is too grainy to produce. (Id.) However, the motion does not state that

 7   plaintiff submitted a request for production of the footage pursuant to Federal Rule of Civil

 8   Procedure 34. Because it does not appear that plaintiff has submitted a discovery request asking

 9   defendants to produce the footage, any order from the court directing production of the footage is

10   premature.

11             Moreover, the defendants have a duty to preserve any video evidence of the incident

12   giving rise to the claim. Peyton v. Kibler, No. 2:21-cv-0719 JAM KJN P, 2021 WL 3206209 at

13   *2 (E.D. Cal. July 29, 2021) (defendants have a legal duty to preserve video evidence relevant to

14   the case). Thus, there is no need to hold a hearing. Plaintiff is advised that before seeking an

15   order from the court compelling production of discovery materials, he should first submit a

16   request to defendants as stated in the court’s July 9, 2021 discovery and scheduling order. (See

17   ECF No. 33 at 6.) Accordingly, plaintiff’s request for a hearing to conduct a viewing and

18   inspection of the requested footage will be denied.

19       II.      Motion to Appoint Counsel

20             Plaintiff has also filed a motion to appoint counsel. (ECF No. 38.) In support of his

21   motion, plaintiff argues the court should appoint counsel because he cannot afford counsel, the

22   issues in the case are complex, he “is a layman at law,” and defendants refuse to settle the case.

23   (Id. at 1, 4-8.)

24             The United States Supreme Court has ruled that district courts lack authority to require

25   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

26   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

27   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

28   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
                                                         3
          Case 2:19-cv-02552-DB Document 39 Filed 09/10/21 Page 4 of 4


 1               The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 2   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that would warrant a request for voluntary assistance of

 7   counsel.

 8               In the present case, the court does not find the required exceptional circumstances.

 9   Plaintiff has cited nothing more than circumstances common to most inmates in support of his

10   motion. Additionally, at this stage of the proceedings the court cannot evaluate plaintiff’s

11   likelihood of success on the merits. Accordingly, the court will deny the motion to appoint

12   counsel without prejudice to its renewal at a later stage of the proceedings.

13        III.      Conclusion

14               For the reasons set forth above, IT IS HEREBY ORDERED that:

15               1. Plaintiff’s request for hearing (ECF No. 36) is denied; and

16               2. Plaintiff’s motion for the appointment of counsel (ECF No. 38) is denied.

17   Dated: September 9, 2021

18

19

20
21

22

23
24

25   DB:12
     DB/DB Prisoner Inbox/Civil Rights/S/rodr2552.req4hrg.31
26

27

28
                                                               4
